


Exhibit 10.16

 

ABBVIE DEFERRED COMPENSATION PLAN

 

(Effective as of January 1, 2013)

 

--------------------------------------------------------------------------------


 

ABBVIE

DEFERRED COMPENSATION PLAN

 

ARTICLE I
INTRODUCTION

 

Section 1.1                          Purpose.  The AbbVie Deferred Compensation
Plan (the “Plan”) is designed to assist the Employers in attracting and
retaining key employees by providing Eligible Employees with the opportunity to
defer the receipt of a portion of their compensation and to have that deferred
compensation treated as if it were invested pending its distribution by the
Plan.

 

Section 1.2                          ERISA.  The Plan is intended to be exempt
from Parts 2, 3, and 4 of Title I of ERISA and, therefore, participation in the
Plan is limited to a select group of management and highly compensated
employees, within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).

 

Section 1.3                          Employers.

 

(a)                                 After the Effective Date, any Subsidiary of
the Company that is not then an Employer may adopt the Plan with the Company’s
consent as described in Section 13.12.

 

(b)                                 Each Employer shall be liable to the Company
for an amount equal to the Plan benefits earned by its Eligible Employees. 
Where an Eligible Employee has been employed by more than one Employer, the Plan
Administrator shall allocate the liability to the Company associated with that
Eligible Employee’s Plan benefits among his or her Employers.  The Plan
Administrator shall establish procedures for determining the time at which and
manner in which the Employers shall pay this liability to the Company.

 

Section 1.4                          Effective Date.  The Plan is adopted and is
effective as of January 1, 2013 (the “Effective Date”).

 

Section 1.5                          Transfer of Liabilities from Abbott
Laboratories Plan.  As part of the Separation and Distribution Agreement by and
between Abbott Laboratories and AbbVie Inc. dated as of November 28, 2012,
Abbott and AbbVie entered into the Employee Matters Agreement dated as of
December 31, 2012 (the “EMA”).  In accordance with the EMA, all liabilities for
AbbVie Employees (as defined in the EMA) under the Abbott Laboratories Deferred
Compensation Plan were transferred to the Plan and the Plan became liable to pay
all such benefits to such participants.  Supplement A to the Plan sets forth the
additional rules applicable to the transferred benefits and transferred
participants.

 

ARTICLE II
DEFINITIONS

 

When used in this Plan, unless the context clearly requires a different meaning,
the following words and terms shall have the meanings set forth below.  Whenever
appropriate, words used in

 

1

--------------------------------------------------------------------------------


 

the singular shall be deemed to include the plural, and vice versa, and the
masculine gender shall be deemed to include the feminine gender.

 

Section 2.1                          Account.  “Account(s)” means the
account(s) established for record keeping purposes for each Participant pursuant
to Article VI.

 

Section 2.2                          Base Compensation.  “Base Compensation”
means the Participant’s total compensation earned in a Plan Year for personal
service actually rendered to an Employer, including sales bonuses, sales
incentives and sales commissions (excluding Eligible Bonuses, all other bonuses,
commissions, relocation expenses, reimbursements, expense allowances, fringe
benefits (cash or noncash), welfare benefits (whether or not those amounts are
includible in gross income) and other non-regular forms of compensation) before
deductions for (i) Deferral Elections made pursuant to Section 4.1 or
(ii) contributions made on the Participant’s behalf to any Employer Savings Plan
or to any cafeteria plan under Section 125 of the Internal Revenue Code of 1986,
as amended (the “Code”), maintained by an Employer.

 

Section 2.3                          Beneficiary.  “Beneficiary” means the
person, persons or entity designated by the Participant to receive any benefits
payable under the Plan pursuant to Article IX.

 

Section 2.4                          Board of Review.  “Board of Review” means
the AbbVie Employee Benefit Board of Review appointed and acting under the
AbbVie Pension Plan and having the powers and duties described in this Plan.

 

Section 2.5                          Company.  “Company” means AbbVie Inc., its
successors, any organization into which or with which AbbVie Inc. may merge or
consolidate or to which all or substantially all of its assets may be
transferred.

 

Section 2.6                          Deferral Election.  “Deferral Election”
means an election under the Plan by a Participant to defer the receipt of a
portion of his or her Eligible Compensation made on a Deferral Election Form.

 

Section 2.7                          Deferral Election Form.  “Deferral Election
Form” means the form provided to the Participant by the Plan pursuant to
Section 4.1 on which the Participant makes his or her Deferral Election.

 

Section 2.8                          Deferral Account.  “Deferral Account(s)”
means the account(s) established for record keeping purposes for each
Participant’s Deferral Election pursuant to Section 6.1.

 

Section 2.9                          Disability.  The date of “Disability” of a
Participant means the date on which the Participant is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, eligible to receive income replacement benefits for a period
of six or more months under the terms of the AbbVie Long-Term Disability Plan
(“LTD Plan”) or, for a Participant whose Employer does not participate in the
LTD Plan, such similar accident and health plan in which his or her Employer
participates.

 

Section 2.10                   Distribution Election.  “Distribution Election”
is defined in Section 4.3(a).

 

2

--------------------------------------------------------------------------------


 

Section 2.11                   Distribution Election Form.  “Distribution
Election Form” means the form provided to the Participant by the Plan pursuant
to Section 4.3 on which the Participant specifies the time at which the amounts
credited to one of the Participant’s Account(s) are to be distributed and their
method of payment.

 

Section 2.12                   Effective Date.  “Effective Date” is defined in
Section 1.6.

 

Section 2.13                   Eligibility Date.  “Eligibility Date” is defined
in Section 3.1(b).

 

Section 2.14                   Eligible Bonus.  “Eligible Bonus” means an annual
cash incentive bonus for a Plan Year that the Plan Administrator, or its
delegate, has designated as being eligible for deferral under the Plan.  As of
the Effective Date, cash bonuses paid under the AbbVie Cash Profit Sharing Plan
or any Employer’s annual incentive bonus plan with a performance period
commencing on January 1 and ending on December 31 of the applicable Plan Year
are eligible for deferral under the Plan.

 

Section 2.15                   Eligible Compensation.  “Eligible Compensation”
means the Participant’s Base Compensation and Eligible Bonus(es).

 

Section 2.16                   Eligible Employee.  “Eligible Employee” means any
person employed by an Employer who is both

 

(i)                                     a United States employee or an
expatriate who is based and paid in the United States, and

 

(ii)                                  shown as having a grade level of 20 (or
equivalent level of compensation if on a different pay grade system) or higher
on his or her Employer’s Human Resource System

 

and who is not (a) both an officer of the Company and eligible to participate in
the AbbVie Supplemental Savings Plan, except as contemplated by Section 3.1
hereof for the Plan Year in which the person is first named an officer, (b) an
individual who provides services to an Employer under a contract, arrangement or
understanding with either the individual directly or with an agency or leasing
organization that treats the individual as either an independent contractor or
an employee of such agency or leasing organization, even if such individual is
subsequently determined (by an Employer, the Internal Revenue Service, any other
governmental agency, judicial action, or otherwise) to have been a common law
employee of an Employer rather than an independent contractor or employee of
such agency or leasing organization, or (c) any Employee who is employed by an
Employer located in Puerto Rico, other than any person designated as a “U.S.
Expatriate” on the records of an Employer.

 

For all Plan purposes, an individual shall be an “Eligible Employee” for any
Plan Year only if during that Plan Year an Employer treats that individual as
its employee for purposes of employment taxes and wage withholding for Federal
income taxes, even if such individual is subsequently determined (by an
Employer, the Internal Revenue Service, any other governmental agency, judicial
action, or otherwise) to have been a common law employee of an Employer in that
Plan Year.

 

3

--------------------------------------------------------------------------------


 

Section 2.17                   Employer.  “Employer” shall mean the Company, the
participating Employers on the Effective Date, and any Subsidiary of the Company
that subsequently adopts the Plan in the manner provided in Section 13.12.

 

Section 2.18                   Employer Contribution.  “Employer Contribution”
means the contribution deemed to have been made by an Employer pursuant to
Section 5.1.

 

Section 2.19                   Employer Contribution Account.  “Employer
Contribution Account(s)” means the account(s) established for record keeping
purposes for each Participant’s Employer Contributions pursuant to Section 6.1.

 

Section 2.20                   Employer Savings Plan.  “Employer Savings Plan”
means any defined contribution retirement plan that is maintained by an
Employer, qualified under Code Section 401(a), and includes a cash or deferred
arrangement under Code Section 401(k).  The term shall specifically include, but
not be limited to, the AbbVie Savings Plan.

 

Section 2.21                   ERISA.  “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended.

 

Section 2.22                   Hardship Distribution.  “Hardship Distribution”
is defined in Section 8.5(a).

 

Section 2.23                   In-Service Distribution.  “In-Service
Distribution” is defined in Section 4.3.

 

Section 2.24                   Initial Election.  “Initial Election” is defined
in Section 4.3(a).

 

Section 2.25                   Investment Election.  “Investment Election” is
defined in Section 4.2(a).

 

Section 2.26                   Investment Election Form.  “Investment Election
Form” means the form provided to the Participant by the Plan pursuant to
Section 4.2 on which the Participant specifies the Investment Funds in which the
Participant’s Account(s) are to be deemed to be invested.

 

Section 2.27                   Investment Fund(s).  “Investment Fund(s)” means
one or more of the funds selected by the Plan Administrator pursuant to
Section 4.2.

 

Section 2.28                   Investment Fund Subaccounts.  “Investment Fund
Subaccounts” is defined in Section 6.1(b).

 

Section 2.29                   Matching DCP Deferral.  “Matching DCP Deferral”
for a Participant for a Plan Year is an amount equal to the total dollar amount
of the Participant’s deferrals for the Plan Year pursuant to Employee Deferral
Elections under Section 4.1(b), but in no event shall a Participant’s Matching
DCP Deferral for a Plan Year exceed the amount by which (a) the Participant’s
Base Compensation for the Plan Year up to the limit on compensation as defined
in Code Section 401(a)(17) exceeds (b) the Participant’s Base Compensation for
the Plan Year less the total dollar amount deferred pursuant to Employee
Deferral Elections under Section 4.1(b) for the Plan Year.

 

4

--------------------------------------------------------------------------------


 

Section 2.30                   Participant.  “Participant” means any Eligible
Employee who elects to participate in this Plan by filing a Deferral
Election, Investment Fund Election, and Distribution Election as provided in
Article IV or is a Transferred Participant or a Post-Distribution Participant.

 

Section 2.31                   Plan.  “Plan” means the AbbVie Deferred
Compensation Plan.

 

Section 2.32                   Plan Administrator.  “Plan Administrator” means
the Board of Review.

 

Section 2.33                   Plan Year.  “Plan Year” means a twelve-month
period beginning January 1 and ending the following December 31.

 

Section 2.34                   Post-Distribution Participant. 
“Post-Distribution Participant” means: (a) a Post-Distribution AbbVie Employee
(as defined in the EMA) who (i) was an employee of Abbott or its subsidiary as
of immediately prior to the Separation (as defined in the Separation Agreement)
and is transferred to or hired by AbbVie or its Subsidiary after the Separation
(as defined in the Separation Agreement), and (ii) had the liabilities
associated with his or her account balances in the Abbott Deferred Compensation
transferred to this Plan in accordance with Supplement A; and (b) any other
individual on whose behalf liabilities are transferred from the Abbott Deferred
Compensation Plan to the Plan in accordance with Supplement A in connection with
an employment transfer during the Transition Period (as defined in the EMA).

 

Section 2.35                   Rate of Return.  “Rate of Return” means, for each
Investment Fund, an amount equal to the net gain or net loss (expressed as a
percentage) on the assets of that Investment Fund.

 

Section 2.36                   Retirement.  “Retirement” means a Termination of
Employment after having satisfied the age and service requirements of Subsection
(a) or (b) below, as applicable:

 

(a)                                 With respect to Participants covered by the
AbbVie Pension Plan (the “Pension Plan”):

 

(i)                                     for any Transferred Participant or
Post-Distribution Participant who has an Old Formula Benefit (as defined in the
Pension Plan), the date on which the Participant attains age 50 and completes 10
years of “vesting service” (as such term is described in the Pension Plan); or

 

(ii)                                  for any Transferred Participant or
Post-Distribution Participant who does not have an Old Formula Benefit (as
defined in the Pension Plan) under the Pension Plan and any participant who does
not fall into the preceding categories hired by AbbVie on or after the Effective
Date, the date on which the Participant attains age 55 and completes 10 years of
“vesting service” (as such term is described in the Pension Plan).

 

5

--------------------------------------------------------------------------------


 

(b)                                 With respect to Transferred Participants or
Post-Distribution Participants covered by the Abbott Laboratories Pension Plan
for Former BASF and Former Solvay Employees, the date on which the Participant
attains age 55 and completes 5 years of vesting service (as such term is
described in the Abbott Laboratories Pension Plan for Former BASF and Former
Solvay Employees).

 

Section 2.37                   Separation Date.  “Separation Date” has the
meaning set forth in the Separation Agreement.

 

Section 2.38                   Subsequent Election.  “Subsequent Election” is
defined in Section 4.2(a).

 

Section 2.39                   Subsidiary.  “Subsidiary” means any corporation,
limited liability company, partnership, joint venture, or business trust
organized in the United States 50 percent or more of the voting stock of which
is owned, directly or indirectly, by the Company.

 

Section 2.40                   Termination of Employment.  “Termination of
Employment” means the cessation of a Participant’s services as an employee,
whether voluntary or involuntary, for any reason other than death; provided,
that the Participant shall not be considered to have terminated employment for
purposes of the Plan until he or she would be considered to have incurred a
“separation from service” from the Employer within the meaning of Code
Section 409A.

 

Section 2.41                   Transferred Participant.  “Transferred
Participant” means an AbbVie Employee (as defined in the EMA), excluding a
Post-Distribution AbbVie Employee (as defined in the EMA), who accepts an offer
of employment or continues employment with or is transferred to AbbVie or one of
its Subsidiaries under the Separation Agreement on or immediately after the
Separation Date.

 

Section 2.42                   Unforeseeable Emergency.  “Unforeseeable
Emergency” means a severe financial hardship to the Participant resulting from
an illness or accident of the Participant, the Participant’s spouse or a
dependent of the Participant, loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, not as a result of a natural disaster), or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant as determined by the Plan
Administrator.

 

ARTICLE III
PARTICIPATION

 

Section 3.1                          Participation.

 

(a)                                 Except as provided in Sections 3.1(b) and
(c), an Eligible Employee may become a Participant by making a Deferral
Election, Investment Fund Election, and Distribution Election pursuant to
Article IV on or before the deadline set by the Plan Administrator pursuant to
Section 4.4.

 

(b)                                 A newly hired individual who is an Eligible
Employee shall become eligible to participate in the Plan on the first day of
the month next following the month after the

 

6

--------------------------------------------------------------------------------


 

individual’s date of hire (the “Eligibility Date”); provided that in no event
shall such individual begin to participate in the plan later than 90 days
following his or her date of hire.  Notwithstanding the election requirements of
Section 3.1(a), a newly Eligible Employee who was not eligible to participate in
any other plan that would be aggregated with the Plan under Treasury Regulation
§1.409A-1(c) may make a Deferral Election, Investment Fund Election and
Distribution Election pursuant to Article IV within the 30-day period
immediately following the Eligibility Date.  Any such election shall become
effective for Eligible Compensation earned no earlier than the first payroll
period commencing after receipt of the election by the Plan Administrator and
shall be irrevocable for the remainder of the Plan Year.

 

(c)                                  An individual who becomes an Eligible
Employee as a result of a job promotion or transfer may make a Deferral
Election, Investment Fund Election and Distribution Election pursuant to
Article IV only with respect to Eligible Compensation to be earned in the Plan
Year next following the year of such promotion or transfer.  Any such election
shall be made in accordance with Article IV and shall become effective for
Eligible Compensation earned in the Plan Year following the year in which the
election is made.

 

(d)                                 Participation of Transferred Participants
and Post-Distribution Participants shall be governed by Supplement A.

 

Section 3.2                          Termination of Participation.  A
Participant who ceases to be an Eligible Employee due to a Termination of
Employment will remain a Participant but (i) may no longer make Deferral
Elections with respect to any Plan Year following the year of such termination
and (ii) all deferrals under the Plan shall cease as of the date of the
Participant’s Termination of Employment.  A Participant who ceases to be an
Eligible Employee due to a job promotion (or demotion) may no longer make
Deferral Elections with respect to any Plan Year following the year of such
promotion or demotion but the Participant’s Deferral Elections for the Plan Year
in which such promotion or demotion occurs shall remain irrevocable.  A
Participant shall remain a Participant until (i) his or her death or (ii) his or
her Accounts have been distributed.

 

ARTICLE IV
ELECTION FORMS

 

Section 4.1                          Deferral Elections.

 

(a)                                 Participants shall make their Deferral
Elections annually on a form provided by the Plan Administrator (a “Deferral
Election Form”). Each Deferral Election shall apply to only a single Plan Year.

 

(b)                                 On his or her Deferral Election Form, the
Participant shall specify the amount (expressed as a percentage) of his or her
Base Compensation and the amount (also expressed as a percentage) of his or her
Eligible Bonuses that the Participant elects to defer for that Plan Year
together with such other information as the Plan Administrator may, in its sole
and absolute discretion, require.

 

(c)                                  For any Plan Year, a Participant may elect
to defer:

 

7

--------------------------------------------------------------------------------


 

(i)                                     between five percent (5%) and
seventy-five percent (75%) of his or her Base Compensation (in whole percentage
increments), and

 

(ii)                                  between five percent (5%) and one hundred
percent (100%) of his or her Eligible Bonus(es) (in whole percentage
increments);

 

provided, however, that in no event may a Participant elect to defer his or her
Eligible Compensation to the extent that his or her remaining compensation would
be insufficient to satisfy all applicable withholding taxes and contributions
required under Employer-sponsored benefit plans in which the Participant
participates.

 

(d)                                 A Participant may not revoke his or her
Deferral Election at any time after the deadline for making such Deferral
Election set by the Plan Administrator pursuant to Section 4.4.

 

Section 4.2                          Investment Elections.  The Plan
Administrator shall, from time to time, make available investment options (the
“Investment Funds”) that serve as benchmark funds for the amounts a Participant
defers under the Plan.  A Participant’s Plan deferrals shall not actually be
invested in the Investment Funds and the Participant shall not be considered a
shareholder of any of the Investment Funds he or she selects by virtue of
participation in the Plan.  Instead, the Participant’s Plan deferrals shall be
considered invested in, and his or her Plan Account shall reflect such
Investment Fund’s Rate of Return. A Participant’s election of investments shall
be subject to the following rules:

 

(a)                                 Participants shall make their investment
elections on an Investment Election Form provided by the Plan Administrator (an
“Investment Election”).

 

(b)                                 The Investment Election Form completed by
the Participant shall apply only to the Eligible Compensation being deferred in
a single Plan Year and shall specify the Investment Funds in which the deferrals
for each such Plan Year are to be deemed to be invested, and the portion
(expressed in whole percentage increments) of the deferrals for such Plan Year
that are to be deemed to be invested in each such Investment Fund, and shall
continue in effect until revoked or changed as permitted by the Plan
Administrator.

 

Section 4.3                          Distribution Elections.

 

(a)                                 Participants shall make their distribution
elections in accordance with the Distribution Election Form provided by the Plan
Administrator (a “Distribution Election”) as permitted or required by such
form.  Each Distribution Election (the “Initial Election”) shall apply only to
the Eligible Compensation being deferred in a single Plan Year and must be made
by the deadline set by the Plan Administrator pursuant to Section 4.4, at which
time the Initial Election shall be irrevocable, subject to Section 4.3(c).

 

(b)                                 On the Distribution Election Form:

 

(i)                                     Mandatory Retirement Election.  In all
cases, the Participant shall select the method of payment from among the methods
of payment described in Section 8.3(a) to apply in the event payment is made
upon Retirement pursuant to this Distribution Election in

 

8

--------------------------------------------------------------------------------


 

accordance with Sections 8.3 or 8.4 or upon Disability in accordance with
Section 8.7.

 

(ii)                                  Optional In-Service Distribution
Election.  The Participant shall also have the option to elect that the Eligible
Compensation being deferred for that Plan Year shall be paid to the Participant
while he or she is still employed by an Employer (an “In-Service
Distribution”).  If the Participant elects to receive an In-Service Distribution
of the Eligible Compensation being deferred, then the Participant shall also
select the year in which the payments are to be made.  A Participant may not
elect to receive an In-Service Distribution in a Plan Year that is less than two
(2) years after the end of the Plan Year in which the Eligible Compensation is
earned.

 

(c)                                  Notwithstanding anything to the contrary in
Section 4.3, a Participant may change the form of distribution or his or her
Distribution Election (a “Subsequent Election”) to the extent permitted by the
Plan Administrator and Code Section 409A(a)(4)(C), including the requirements
that such Subsequent Election:

 

(i)                                     shall not take effect until at least 12
months after the date on which the Subsequent Election is filed with the Plan
Administrator;

 

(ii)                                  shall result in the first distribution
subject to such Subsequent Election being made at least five years after the
date such distribution would otherwise have been paid pursuant to the previous
election; and

 

(iii)                               shall be filed with the Plan Administrator
at least 12 months before the date the first scheduled distribution is to be
paid pursuant to the previous election.

 

Section 4.4                          Deadline for Submitting Election Forms. 
The Plan Administrator may set a deadline or deadlines for the receipt of the
election forms required under the Plan; provided, however, that, except as
provided in Section 3.1(b), such forms must be filed on or before the end of the
year immediately preceding the Plan Year for which it is to be effective.

 

ARTICLE V
EMPLOYER CONTRIBUTIONS

 

Section 5.1                          Employer Contributions.  Each Participant
who makes a Deferral Election will be credited with an Employer Contribution
equal to 5% of the Participant’s Matching DCP Deferral.  The Plan Administrator
may, however, in his or her discretion, otherwise set the amount of the Employer
Contribution, subject to and not in excess of applicable limits imposed by the
Internal Revenue Service.

 

Section 5.2                          Allocation of Employer Contributions.  A
Participant’s Employer Contribution for a Plan Year shall be allocated among the
same Investment Funds and in the same proportion as the Participant has elected
for his or her deferrals for that Plan Year.

 

9

--------------------------------------------------------------------------------

 

Section 5.3                          Distribution of Employer Contributions.  An
Employer Contribution for a Plan Year shall be distributed to the Participant
according to the election made by the Participant governing his or her deferrals
for that same Plan Year.

 

ARTICLE VI
MAINTENANCE AND CREDITING OF ACCOUNTS

 

Section 6.1                          Maintenance of Accounts.

 

(a)                                 The Plan shall maintain a separate Account
for each Deferral Election (a “Deferral Account”) made by a Participant and each
Employer Contribution (an “Employer Contribution Account”) made for a
Participant.  A Participant’s Accounts shall reflect the Participant’s
Investment Fund Elections and Distribution Elections made pursuant to
Article IV, any Employer Contributions made on behalf of the Participant
pursuant to Article V, adjustments to the Account made pursuant to this
Article VI, and distributions made with respect to the Account pursuant to
Article VIII.  The Accounts shall be used solely as a device for the measurement
and determination of the amounts to be paid to the Participants pursuant to this
Plan and shall not constitute or be treated as a trust fund of any kind.

 

(b)                                 Each Account shall be divided into separate
subaccounts (“Investment Fund Subaccounts”), each of which corresponds to the
Investment Fund selected by the Participant pursuant to Section 4.2(b).

 

Section 6.2                          Crediting of Accounts.

 

(a)                                 No later than five (5) business days
following the end of each pay period, the Plan shall credit each Participant’s
Investment Fund Subaccounts to reflect amounts deferred from the Participant’s
Eligible Compensation during that pay period and the Investment Fund Election
made by the Participant with respect to that Eligible Compensation.

 

(b)                                 At the end of each Plan Year, the Plan shall
credit each Participant’s Investment Fund Subaccounts to reflect any Employer
Contribution deemed to have been made on behalf of the Participant for that Plan
Year and the allocation of that contribution among the Investment Funds pursuant
to Section 4.2.

 

(c)                                  The Plan Administrator shall adjust each
Investment Fund Subaccount to reflect any transfers under the Plan to or from
that Investment Fund Subaccount, as of the end of each business day to reflect
any distributions under the Plan made with respect to that Investment Fund
Subaccount, and the Rate of Return on the related Investment Fund.

 

Section 6.3                          Statement of Accounts.  Each Participant
shall be issued quarterly statements of his or her Account(s) in such form as
the Plan Administrator deems desirable, setting forth the balance to the credit
of such Participant in his or her Account(s) as of the end of the most recently
completed quarter.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VII
VESTING AND FORFEITURES

 

Section 7.1                          Deferral Accounts.  A Participant’s
Deferral Accounts shall be one hundred percent (100%) vested and non-forfeitable
at all times.

 

Section 7.2                          Employer Contribution Account.

 

(a)                                 A Participant’s Employer Contribution
Account shall become one hundred percent (100%) vested and non-forfeitable when
the matching contributions made by the Participant’s Employer on behalf of the
Participant under the Employer Savings Plan in which the Participant
participates become one hundred percent (100%) vested and non-forfeitable.

 

(b)                                 If a Participant’s employment with the
Employers terminates (whether voluntarily or involuntarily) before the matching
contributions made by the Participant’s Employer on behalf of the Participant
under the Employer Savings Plan in which the Participant participates become one
hundred percent (100%) vested and non-forfeitable, then the Participant shall
forfeit his or her related Employer Contribution Account.

 

ARTICLE VIII
DISTRIBUTION OF BENEFITS

 

Section 8.1                          Distribution of Benefits in the Event of a
Termination of Employment.  If a Participant elects to receive his or her Plan
benefits as an In-Service Distribution, then in the event of that Participant’s
Termination of Employment (other than due to Retirement) prior to receiving that
In-Service Distribution, the Company shall pay that Participant’s Plan benefits
in a lump-sum to the Participant within 90 days following his or her Termination
of Employment.  If a Participant elects to receive his or her Plan benefits upon
Retirement, then in the event of that Participant’s Termination of Employment
prior to the date the Participant attains eligibility for Retirement, the
Company shall pay that Participant’s Plan benefits in a lump-sum to the
Participant within 90 days following his or her Termination of Employment.

 

Section 8.2                          In-Service Distributions.  Subject to the
provisions of Section 8.6, the Company shall pay In-Service Distributions in a
lump-sum to the Participant on the first business day in February of the year
designated by the Participant on his or her Distribution Election Form.

 

Section 8.3                          Distribution of Benefits in the Event of
Retirement.

 

(a)                                 If, pursuant to Section 4.3, a Participant
has elected to receive his or her Plan benefits for a Plan Year upon his or her
Retirement, then the Company shall pay the Participant his or her Plan benefits
commencing on the first business day in February next following the date of the
Participant’s Retirement in any of the following forms pursuant to the
Participant’s Initial Election or Subsequent Election, as applicable:

 

(i)                                     in substantially equal quarterly or
annual installments to the Participant over fifteen (15) years; or

 

11

--------------------------------------------------------------------------------


 

(ii)                                  in substantially equal quarterly or annual
installments to the Participant over ten (10) years; or

 

(iii)                               in substantially equal quarterly or annual
installments to the Participant over five (5) years; or

 

(iv)                              in a lump-sum; or

 

(v)                                 if no such election is on file with the Plan
Administrator, in substantially equal quarterly installments to the Participant
over ten (10) years.

 

Quarterly installments shall be paid on the first business day of each calendar
quarter and annual installments shall be paid on the first business day of each
calendar year.

 

(b)                                 Notwithstanding the provisions of
Section 8.3(a), in the event that, as of the date of the Participant’s
Retirement, the Participant’s benefits under the Plan do not exceed, in the
aggregate, $15,500, the Participant’s benefits shall be paid to the Participant
in a lump-sum.

 

Section 8.4                          Distribution of Benefits on the Earlier to
Occur of a Participant’s Retirement or a Specified Date.

 

If a Participant has elected to receive his or her Plan benefits on a specified
date pursuant to Section 4.3(b)(ii), if the Participant’s Retirement occurs
prior to such specified date,

 

(a)                                 For amounts deferred for a Transferred
Participant or a Post-Distribution Participant with respect to Plan Years
beginning prior to January 1, 2008, the Company shall pay the Transferred
Participant or the Post-Distribution Participant his or her Plan benefits in a
lump sum on the first business day in February next following the Participant’s
Retirement; and

 

(b)                                 For amounts deferred for a Transferred
Participant or a Post-Distribution Participant with respect to Plan Years
beginning on or after January 1, 2008, and for amounts deferred for a
Participant hired by an Employer on or after the Effective Date of the Plan, the
Company shall pay the Participant his or her Plan benefits in accordance with
Section 8.3(a), subject to Section 8.3(b).

 

Section 8.5                          Distributions Due to Unforeseeable
Emergency.

 

(a)                                 A Participant may receive the early payment
of all or part of the balance in his or her Account(s) in the event of an
Unforeseeable Emergency (a “Hardship Distribution”) subject to the following
restrictions:

 

(i)                                     The Participant has requested the
Hardship Distribution from the Plan Administrator on a form provided by or in
the format requested by the Plan Administrator;

 

(ii)                                  The Plan Administrator has determined that
an Unforeseeable Emergency has occurred;

 

12

--------------------------------------------------------------------------------


 

(iii)                               The Plan Administrator determines the amount
of the Hardship Distribution, which amount will be limited to the amount
reasonably necessary to satisfy the emergency need (including any amounts
necessary to pay any Federal, state, local or foreign income taxes or penalties
reasonably anticipated to result from the Hardship Distribution); and

 

(iv)                              The Hardship Distribution shall be distributed
in a lump-sum within 30 days following determination by the Plan Administrator
of the amount of the Hardship Distribution.

 

(b)                                 The circumstances that would constitute a
Unforeseeable Emergency will depend on the facts and circumstances of each case,
but, in any case, a Hardship Distribution may not be made to the extent that
such hardship may be relieved through (i) reimbursement or compensation by
insurance or otherwise, (ii) liquidation of the Participant’s assets, to the
extent that liquidation of the Participant’s assets would not itself cause
severe financial hardship, or (iii) by cessation of deferrals under this Plan in
compliance with Code Section 409A.

 

Section 8.6                          Distribution of Benefits in the Event of
Death.  In the event of a Participant’s death prior to the complete distribution
of his or her Accounts, the Company shall distribute his or her total Plan
benefits to his or her Beneficiary in a lump sum within 90 days after the date
of the Participant’s death.

 

Section 8.7                          Distribution of Benefits in the Event of
Disability.  In the event of a Participant’s Disability, the Company shall pay
the Participant his or her Plan benefits commencing on the first business day in
February next following the date of the Participant’s Disability in the form set
forth below:

 

(a)                                 For any Participant who has elected to
receive his or her Plan benefits upon Retirement, pursuant to the Participant’s
Distribution Election to receive his or her Plan benefits in one of the
Retirement forms permitted under Section 8.3(a), subject to Section 8.3(b).

 

(b)                                 For a Participant who has elected to receive
his or her Plan benefits as an In-Service Distribution, if the Participant’s
Disability occurs prior to the date specified in such Distribution Election:

 

(i)                                     For amounts deferred for a Transferred
Participant or a Post-Distribution Participant with respect to Plan Years
beginning on or subsequent to January 1, 2008, or for amounts deferred for a
Participant hired by an Employer on or after the Effective Date of the Plan,
pursuant to the Participant’s Distribution Election to receive his or her Plan
benefits in one of the Retirement forms permitted under Section 8.3(a), subject
to Section 8.3(b).

 

(ii)                                  For amounts deferred for a Transferred
Participant or a Post-Distribution Participants with respect to all Plan Years
beginning prior to January 1, 2008, pursuant to the Participant’s Distribution
Election to receive his or her Plan benefits in a lump sum under
Section 4.3(b)(ii).

 

13

--------------------------------------------------------------------------------


 

Section 8.8                          Postponing or Amending Distributions.  A
Participant may postpone a scheduled distribution or amend the form of
distribution specified in Section 8.2, Section 8.3(a) or Section 8.4 only by
making a Subsequent Election pursuant to the terms of Section 4.3(c).

 

Section 8.9                          Distribution of Benefits Pursuant to a
Domestic Relations Order.  The Company shall pay all or a portion of a
Participant’s Plan benefits in a lump sum to any person other than the
Participant pursuant to the terms of a domestic relations order.  For this
purpose, a domestic relations order means a judgment, decree or order (including
approval of a property settlement agreement) which relates to the provision of
child support, alimony payments, or marital property rights to a spouse, former
spouse, child or other dependent of the Participant and which is made pursuant
to a state domestic relations law (including a community property law).

 

ARTICLE IX
BENEFICIARY DESIGNATION

 

Section 9.1                          Beneficiary Designation.  Each Participant
shall have the right, at any time, to designate any person, persons or entity as
his or her Beneficiary or Beneficiaries. A Beneficiary designation shall be
made, and may be amended, by the Participant by filing a designation with the
Plan Administrator, on such form and in accordance with such procedures as the
Plan Administrator may establish from time to time.

 

Section 9.2                          Failure to Designate a Beneficiary.  If a
Participant or Beneficiary fails to designate a Beneficiary as provided above,
or if all designated Beneficiaries predecease the Participant or his or her
Beneficiary, then the Participant’s Beneficiary shall be deemed to be, in the
following order:

 

(i)                                     to the spouse of such person, if any; or

 

(ii)                                  to the deceased person’s estate.

 

Section 9.3                          Facility of Payment.  When, in the Plan
Administrator’s opinion, a Participant or Beneficiary is under a legal
disability or is incapacitated in any way so as to be unable to manage his or
her financial affairs, the Plan Administrator may make any benefit payments to
the Participant or Beneficiary’s legal representative, or spouse, or the Plan
Administrator may apply the payment for the benefit of the Participant or
Beneficiary in any way the Plan Administrator considers advisable, in each case,
without subjecting the Participant or Beneficiary to accelerated taxation and/or
tax penalties under Code Section 409A.

 

ARTICLE X
ADMINISTRATION OF PLAN

 

Section 10.1                   Plan Administrator.  The Board of Review, or such
person as the Board of Review shall designate pursuant to Section 10.3, shall
serve as the Plan Administrator of the Plan. The administration of the Plan
shall be under the supervision of the Plan Administrator. It shall be a
principal duty of the Plan Administrator to see that the Plan is carried out, in
accordance with its terms, for the exclusive benefit of persons entitled to
participate in the Plan without discrimination among them. Benefits under the
Plan shall be

 

14

--------------------------------------------------------------------------------


 

paid only if the Plan Administrator decides, in his or her discretion, that the
applicant is entitled to them. The Plan Administrator will have full power to
administer the Plan in all of its details, subject to applicable requirements of
law. For this purpose, the Plan Administrator’s powers will include but will not
be limited to, the following authority, in addition to all other powers provided
by this Plan:

 

(i)                                     To make and enforce such rules and
regulations as it deems necessary or proper for the efficient administration of
the Plan, including the establishment of any claims procedures that may be
required by applicable provisions of law;

 

(ii)                                  To exercise discretion in interpreting the
Plan, any interpretation to be reviewed under the arbitrary and capricious
standard;

 

(iii)                               To exercise discretion in deciding all
questions concerning the Plan and the eligibility of any person to participate
in the Plan; such decision to be reviewed under the arbitrary and capricious
standard;

 

(iv)                              To appoint such agents, counsel, accountants,
consultants and other persons as may be required to assist in administering the
Plan;

 

(v)                                 To allocate and delegate its
responsibilities under the Plan and to designate other persons to carry out any
of its responsibilities under the Plan, any such allocations, delegation or
designation to be in writing;

 

(vi)                              To determine the amount and type of benefits
to which any Participant or Beneficiary shall be entitled hereunder, including
the method and date for all valuations under the Plan;

 

(vii)                           To receive from the Employers and from
Participants such information as shall be necessary for the proper
administration of the Plan or any of its programs;

 

(viii)                        To maintain or cause to be maintained all the
necessary records for the administration of the Plan;

 

(ix)                              To receive, review and keep on file (as it
deems convenient and proper) reports of benefit payments made by the Plan;

 

(x)                                 To determine and allocate among the
Employers the liability to the Company associated with Plan benefits in
accordance with Section 1.4 and to determine the time at which and manner in
which that liability shall be paid to the Company;

 

(xi)                              To make, or cause to be made, equitable
adjustments for any mistakes or errors made in the administration of the Plan;
and

 

(xii)                           To do all other acts which the Plan
Administrator deems necessary or proper to accomplish and implement its
responsibilities under the Plan.

 

15

--------------------------------------------------------------------------------


 

Section 10.2                   Reliance on Tables, etc.  In administering the
Plan, the Plan Administrator will be entitled to the extent permitted by law to
rely conclusively on all tables, valuations, certificates, opinions and reports
which are furnished by, or in accordance with the instructions of accountants,
counsel, or other experts employed or engaged by the Plan Administrator.

 

Section 10.3                   Delegation.  The Board of Review shall have the
authority to appoint another corporation or one or more other persons to serve
as the Plan Administrator hereunder, in which event such corporation or
person(s) shall exercise all of the powers, duties, responsibilities, and
obligations of the Plan Administrator hereunder.

 

Section 10.4                   Operations.  The day to day operation of the Plan
will be handled by the person(s) designated by the Plan Administrator.

 

Section 10.5                   Uniform Rules.  The Plan Administrator shall
administer the Plan on a reasonable and nondiscriminatory basis and shall apply
uniform rules to all similarly situated Participants.

 

Section 10.6                   Plan Administrator’s Decisions Final.  Any
interpretation of the provisions of the Plan (including, but not limited to, the
provisions of any of its programs) and any decision on any matter within the
discretion of the Plan Administrator made by the Plan Administrator in good
faith shall be binding on all persons. A misstatement or other mistake of fact
shall be corrected when it becomes known and the Plan Administrator shall make
such adjustment on account thereof as it considers equitable and practicable.
Neither the Plan Administrator nor any Employer shall be liable in any manner
for any determination of fact made in good faith.

 

ARTICLE XI
CLAIMS FOR BENEFITS

 

Section 11.1                   Claims and Review Procedures.  The Plan
Administrator shall adopt procedures for the filing and review of claims in
accordance with Section 503 of ERISA.

 

ARTICLE XII
AMENDMENT AND TERMINATION OF PLAN

 

Section 12.1                   Amendment.  The Company may amend this Plan, in
whole or in part, at any time provided, however, that no amendment shall be
effective to decrease the balance in any Account as accrued at the time of such
amendment.  Any amendment which would allow officers of the Company to
participate in the Plan shall require the approval of the AbbVie Inc. Board of
Directors.  Any amendment which increases the total cost of the Plan to the
Employers in excess of $250,000 in each of the three full calendar years next
following the date of the amendment shall be approved by the Board of Review. 
The Senior Vice President, Human Resources of the Company (or the individual
holding equivalent duties and responsibilities) shall approve all other
amendments to the Plan and the extension of the Plan to any division or
Subsidiary of the Company.

 

Section 12.2                   Termination.  The Board of Review may at any time
terminate the Plan with respect to future Deferral Elections.  The Board of
Review may also

 

16

--------------------------------------------------------------------------------


 

terminate and liquidate the Plan in its entirety; provided that such termination
and liquidation are consistent with the provisions of Code Section 409A.  Upon
any such termination, the Company shall pay to the Participant the benefits the
Participant is entitled to receive under the Plan, determined as of the
termination date, in compliance with Code Section 409A.

 

ARTICLE XIII
MISCELLANEOUS

 

Section 13.1                   Unfunded Plan.  This Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
within the meaning of Sections 201, 301 and 401 of ERISA and therefore meant to
be exempt from Parts 2, 3 and 4 of Title I of ERISA.  All payments pursuant to
the Plan shall be made from the general funds of the Company and no special or
separate fund shall be established or other segregation of assets made to assure
payment. No Participant or other person shall have under any circumstances any
interest in any particular property or assets of the Company as a result of
participating in the Plan.

 

Section 13.2                   Nonassignability.  Except as specifically set
forth in the Plan with respect to the designation of Beneficiaries, neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and non-transferable.  No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.

 

Section 13.3                   Validity and Severability.  The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any other provision of this Plan, which shall remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 

Section 13.4                   Governing Law.  The validity, interpretation,
construction and performance of this Plan shall in all respects be governed by
the laws of the State of Illinois, without reference to principles of conflict
of law, except to the extent preempted by federal law.

 

Section 13.5                   Employment Status.  This Plan does not constitute
a contract of employment or impose on the Participant or the Company any
obligation for the Participant to remain an employee of the Company or change
the status of the Participant’s employment or the policies of the Company and
its affiliates regarding termination of employment.

 

Section 13.6                   Underlying Compensation and Incentive Plans and
Programs.  Nothing in this Plan shall prevent the Company from modifying,
amending or terminating the compensation or the incentive plans and programs
pursuant to which Eligible Bonuses or Eligible Compensation are earned and which
are deferred under this Plan.

 

17

--------------------------------------------------------------------------------


 

Section 13.7                   Successors of the Company.  The rights and
obligations of the Company under the Plan shall inure to the benefit of, and
shall be binding upon, the successors and assigns of the Company.

 

Section 13.8                   Waiver of Breach.  The waiver by the Company of
any breach of any provision of the Plan by the Participant shall not operate or
be construed as a waiver of any subsequent breach by the Participant.

 

Section 13.9                   Notice.  Any notice or filing required or
permitted to be given to the Company under the Plan shall be sufficient if in
writing and hand-delivered, or sent by first class mail to the principal office
of the Company, directed to the attention of the Plan Administrator. Such notice
shall be deemed given as of the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark.

 

Section 13.10                        Waiver of Notice.  Any notice required
under the Plan may be waived by the person entitled to such notice.

 

Section 13.11                        Evidence.  Evidence required of anyone
under the Plan may be by certificate, affidavit, document or other information
which the person acting on it considers pertinent and reliable, and signed, made
or presented by the proper party or parties.

 

Section 13.12                        Additional Employers.  Subject to the
consent of the Board of Review, any Subsidiary of the Company may adopt the Plan
by filing a written instrument to that effect with the Company.

 

Section 13.13                        Section 409A.  To the extent applicable, it
is intended that the Plan comply with the provisions of Code Section 409A.  The
Plan will be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Plan to fail to satisfy Code
Section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by Code
Section 409A).  Notwithstanding anything contained herein to the contrary, to
the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, amounts that would
otherwise be payable pursuant to the Plan during the six-month period
immediately following the Participant’s Termination of Employment or Retirement
shall instead be paid on the first business day after the date that is six
months following the Participant’s Termination of Employment or Retirement (or
upon the Participant’s death, if earlier), plus, to the extent subject to a
six-month delay, a return equal to the Rate of Return that would be achieved if
such amounts were invested in accordance with the Participant’s Investment
Elections under Section 4.2 from the respective dates on which such amounts
would otherwise have been paid until the actual date of payment.

 

18

--------------------------------------------------------------------------------


 

SUPPLEMENT A

 

TRANSFER OF LIABILITIES FROM THE

ABBOTT LABORATORIES DEFERRED COMPENSATION PLAN

 

A-1.                         Purpose and Effect.  The purpose of this Supplement
A is to provide for the transfer of liabilities from the Abbott Laboratories
Deferred Compensation Plan (the “Abbott DCP”) to this Plan with respect to
Transferred Participants and Post-Distribution Participants as set forth in the
EMA.

 

A-2.                         Eligibility, Service and Compensation.  Transferred
Participants and Post-Distribution Participants shall (a) be eligible to
participate in this Plan to the extent they were eligible to participate in the
Abbott DCP as of the applicable Transfer Date (as defined in the EMA), and
(b) receive credit for vesting and eligibility for all service credited for
those purposes under the Abbott DCP as of the Transfer Date (as defined in the
EMA) as if that service had been rendered to AbbVie (provided that in the event
that any such Transferred Participant or Post-Distribution Participant receives
a distribution from the Abbott DCP, the value of such distribution shall be
offset against future benefits under the this Plan to the extent necessary to
prevent a duplication of benefits).  The compensation paid by Abbott and its
subsidiaries to a Transferred Participant or a Post-Distribution Participant
that was recognized under the Abbott DCP as of the Transfer Date (as defined in
the EMA) shall be credited and recognized for all applicable purposes under this
Plan as though it were compensation from AbbVie or its Subsidiaries.

 

A-3.                         Matching DCP Deferral.  For purposes of determining
a Transferred Participant’s or a Post-Distribution Participant’s Matching DCP
Deferrals for the Plan Year in which such participant becomes eligible to
participate in the Plan, such participant’s deferrals and Base Compensation
under the Plan shall be prorated.

 

A-4.                         Employer Contributions.  For purposes of
determining the Employer Contribution under Section 5.1 for the Plan Year in
which a Transferred Participant or a Post-Distribution Participant becomes
eligible to participate in the Plan, such participant’s Matching DCP Deferrals
made under the Abbott DCP shall not be taken into account.

 

A-5.                         Initial Transfer of Liabilities from Abbott DCP. 
As soon as practicable after the Separation Date, and subject to such terms and
conditions as the Plan Administrator may establish, all liabilities attributable
to Transferred Participants shall be transferred from the Abbott DCP to this
Plan.  The Plan shall credit each such Transferred Employee’s account with
(a) the amount deferred by such individual into the Abbott DCP as of the
applicable Transfer Date, plus (b) any employer contributions, whether vested or
unvested, deemed to have been made in relation to the amount described in (a),
including, in each case, any earnings thereon.

 

A-6.                         Deferral and Distribution Elections.  The Plan
shall recognize, implement and honor all deferral and distribution elections
made by each Transferred Participant under the Abbott DCP (including, but not
limited to, any election to defer any bonus earned during 2012 but paid in
2013).

 

1

--------------------------------------------------------------------------------


 

A-7.                         Subsequent Transfers.  At such time or times as the
Plan Administrator and Abbott (or its delegate) shall agree, and subject to such
terms and conditions as the Plan Administrator may establish, all liabilities
attributable to Post-Distribution Participants shall be transferred from the
Abbott DCP to this Plan.  The Plan shall credit each such Post-Distribution
Participant’s account with (a) the amount deferred by such individual into the
Abbott DCP as of the applicable Transfer Date, plus (b) any employer
contributions, whether vested or unvested, deemed to have been made in relation
to the amount described in (a), including, in each case, any earnings thereon.

 

A-8.                         Deferral and Distribution Elections —
Post-Distribution Participants.  Post-Distribution Participants are required to
make new elections under the Plan upon hire or transfer to AbbVie or its
subsidiaries in accordance with Section 3.1(b).  Distribution elections made
under the Abbott DCP with respect to transferred amounts described in A-7 above
shall be recognized, implemented and honored by the Plan and such amounts shall
be immediately distributable to such Post-Distribution Participants in
accordance with such elections.  Distribution elections with respect to amounts
deferred under this Plan on or after the Effective Date shall be in accordance
with Section 4.3 and other applicable provisions of this Plan.

 

A-9.                         Use of Terms.  Terms used in this Supplement A have
the meanings of those terms as set forth in the Plan, unless they are defined in
this Supplement A.  All of the terms and provisions of the Plan shall apply to
this Supplement A except that where the terms of the Plan and this Supplement A
conflict, the terms of this Supplement A shall govern.

 

2

--------------------------------------------------------------------------------
